DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The present invention is directed to an electronic systems with tamper-resistance and tamper-detection by utilizing three-dimensional printing device.  Each independent claim identifies the uniquely distinct features: “a conductive material embedded in an insulative material, the insulative material and the conductive material both concurrently deposited on a first layer of the integrally formed device by a three-dimensional printer, wherein the insulative material is deposited by a first print head of the three-dimensional printer and the insulative material is deposited by a second print head of the three-dimensional printer”.  The closest prior art, Lewis et al. (US 2016/0198576) and Knox et al. (US 10,548,231) discloses the conventional 3-D printing for an electronic device and depositing of conductive and non-conductive material to form a printed circuit, either singularly or in combination, fail to anticipate the above limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Lewis et al. (US 2016/0198576) discloses a 3-D printing for a functional electronic device.
-Knox et al. (US 10,548,231) discloses an apparatus for depositing conductive and non-conductive material to form a printed circuit.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN NGOC PHAM whose telephone number is (571)272-2967.  The examiner can normally be reached on M - F (7 AM - 3:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 





/TOAN N PHAM/Primary Examiner, Art Unit 2684                                                                                                                                                                                                        3/12/21